1. Where a case pending in court was, by agreement, referred to arbitrators, an' award rendered, exceptions of law and fact filed, and the award set aside on an exception of law, as being void for uncertainty, the case still remains pending, and the judgment is not final so as to be the subject of direct exception.2. Had the exceptions of law been overruled, the exceptions of fact would have remained, and in such case the judgment would not have been final. .(a.) Permission is granted to file exceptions pendente lite. 64 Ga., 740.